DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US Patent No. 5622565), in view of Chen (US Patent No. 8778066), in view of Martin et al (US Pub No. 20150099437).


 	With respect to claim 1, Ye et al discloses a first semiconductor processing chamber (11, drawing 1); a first exhaust line (12) coupled to the first semiconductor processing chamber (Drawing 1), and a vacuum pump (16) coupled to the first exhaust line. However, Ye et al does not explicitly disclose chamber of an atomic layer deposition (ALD); wherein an interior surface of the first exhaust line is coated with a layer of hydrophobic material, the layer of hydrophobic material having exposed hydrophobic surfaces; system, wherein an interior surface of the exhaust line has been roughened; furthermore, Ye et al does not explicitly disclose a precursor delivery system coupled to the first semiconductor processing chamber. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al such that a precursor delivery system coupled to the first semiconductor processing chamber, to be able to create a plasma either for film formation or etching.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al such that instead of wax one would use polymer coating on the chamber surface and the chamber would have been used for processes such as ALD deposition in order to deposit a conformal film using lowest possible temperature, while the chamber wall has a better protection against byproducts. However, Ye et al does not explicitly disclose wherein an interior surface of the first exhaust line is conformally coated with a layer of hydrophobic material, the layer of hydrophobic material having exposed hydrophobic surfaces, wherein an interior surface of the exhaust line has been roughened. On the other hand, Chen discloses wherein an interior surface of the first exhaust line (300,Fig.2) is conformally coated with a layer of hydrophobic material (310,Fig.3, col3), having exposed hydrophobic surfaces (Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al according to the teachings of Chen such that the inner surface of the exhaust line is coated with hydrophobic material in order to prevent damage to the exhaust line, thereby increase the lifetime of the vacuum pumps. However, the arts cited above do not explicitly disclose wherein an interior surface of the exhaust line has been roughened. On the other hand, Marin et al discloses wherein a surface is roughened in order to create better adhesin between surface and a coating material (Para 26). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the inner surface of the exhaust pipes are roughened in order to deposit a polymer coating material which sticks better to the inner surface of the inner pipes.

 	With respect to claim 2, Chen discloses the hydrophobic material is polytetrafluoroethene (Col 5).

 	With respect to claim 3, the arts cited above do not wherein the first exhaust line comprises a pipe made of stainless steel. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that stainless steel is used because of it’s corrosion resistance.

With respect to claim 4, the arts cited above do not explicitly disclose wherein the precursor delivery system is configured to inject a plurality of precursors into the first semiconductor processing chamber, wherein the plurality of precursors react within the first semiconductor processing chamber to form a thin film layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that precursor delivery system is configured to inject a plurality of precursors into the first semiconductor processing chamber, wherein the plurality of precursors react within the first semiconductor processing chamber to form a thin film layer, in order to deposit a thin film using CVD method.

 	With respect to claim 5, the arts cited above do not explicitly disclose wherein the thin film layer comprises aluminum oxide. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the thin film layer comprises aluminum oxide, in order for it to be used as agate dielectric layer.

 	With respect to claim 6, Ye et al in view of Chen discloses wherein the plurality of precursors do not react with the hydrophobic surfaces of the hydrophobic material (because applicant discloses the same material as the arts cited above).	

 	With respect to claim 7, the arts cited above do not explicitly discloses wherein one precursor of the plurality of precursors comprises water (H20). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that precursors comprises water (H20), because it is very cheap and available oxidizing agent.

 	With respect to claim 8, arts cited above do not explicitly disclose further comprising a second semiconductor processing chamber coupled to the first exhaust line. On the other hand, it would have been obvious to one ordinary skill in the art at the time of invention to modify the arts cited above such that a second semiconductor processing chamber coupled to the first exhaust line, in order to use the same pumps for multiple chambers to lower the cost of manufacturing.

 	With respect to claim 26, the arts cited above do not discloses wherein the layer of hydrophobic material has a thickness between 40 um to 200 um. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that hydrophobic material has a thickness between 40 um to 200 um, in order to make coating protection layer, in order to increase the exhaust flow rate.

 	Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US Patent No. 5622565), in view of Chen (US Patent No. 8778066).

 	With respect to claim 10, Ye et al discloses a chamber (10,Drawing 1);
an exhaust system configured to transfer exhaust gases from the deposition chamber (12,Drawing 1), the exhaust system comprising a plurality of pipe sections (angle portion and vertical portion, Drawing 1). However, Ye et al does not explicitly disclose and a solid coating layer of polytetrafluoroethene covering the inner surface of at least one pipe section of the plurality of pipe sections, a first precursor supply configured to inject trimethylaluminum (Al(CH3)s) into the deposition chamber; a second precursor supply configured to inject water (H2O) into the deposition chamber, wherein the chamber is for deposition. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al such that instead of wax one would use polymer coating on the chamber surface and the chamber would have been used for processes such as ALD deposition in order to deposit a conformal film using lowest possible temperature, while the chamber wall has a better protection against byproducts. However, Ye et al does not explicitly disclose and a solid coating layer of polytetrafluoroethene covering the inner surface of at least one pipe section of the plurality of pipe sections, a first precursor supply configured to inject trimethylaluminum (Al(CH3)s) into the deposition chamber; a second precursor supply configured to inject water (H2O) into the deposition chamber. Furthermore, it would have been obvious to one of ordinary skill in the art , a first precursor supply configured to inject trimethylaluminum (Al(CH3)s) into the deposition chamber; a second precursor supply configured to inject water (H2O) into the deposition chamber, in order to make a Aluminum oxide for gate dielectric layer. However, Ye et al does not explicitly disclose a solid coating layer of polytetrafluoroethene covering the inner surface of at least one pipe section of the plurality of pipe sections, wherein the solid coating of polytetrafluoroethene extends continuously between opposite ends of the inner surface of the at least one pipe section  .

However, Chen discloses a solid coating layer (coating means a layer 310,Fig.3) of polytetrafluoroethene covering the inner surface of at least one pipe section (Columns 3-5) of the plurality of pipe sections (10,20,30,Fig.2), wherein the solid coating of polytetrafluoroethene extends continuously between opposite ends of the inner surface of the at least one pipe section (Col 4, lines 10-65)  . It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al according to the teachings of Chen such that the inner surface of the exhaust line is coated continuously with hydrophobic material in order to prevent damage to the exhaust line, thereby increase the lifetime of the vacuum pumps.


 	With respect to claim 11, the arts cited above do not explicitly disclose wherein the layer of polytetrafluoroethene has a thickness between 1 um and 200 um. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that hydrophobic material has a thickness between 40 um to 200 um, in order to make coating protection layer, in order to increase the exhaust flow rate.


 	With respect to claim 12, the arts cited above do not explicitly disclose wherein the layer of polytetrafluoroethene extends completely around an inner surface of the at least one pipe section. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the layer of polytetrafluoroethene extends completely around an inner surface of the at least one pipe section, in order to prevent contaminate build up around an inner surface of the at least one pipe section.

 	With respect to claim 13, Ye et al in view of Chen discloses wherein the layer of polytetrafluoroethene suppresses adhesion of the exhaust gases on the inner surface of the at least one pipe section (the combination teaches the same material as applicant).

 	With respect to claim 14, further comprising a vacuum pump (16,Drawng 1) connected to the exhaust system.

 	With respect to claim 15, Ye et al discloses the exhaust system further comprising a valve (13). However, arts cited above do not explicitly disclose wherein a layer of polytetrafluoroethene covers an inner surface of the valve. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that wherein a layer of polytetrafluoroethene covers an inner surface of the valve, in order to prevent contaminate build up around an inner surface of valve section.


Response to Arguments
 	Applicant's arguments filed on 04/26/2022 have been fully considered but they are not persuasive. As far as one can understand applicant’s argument for the claim 1, by adding limitation conformally coating applicant is trying to convey that process of forming the coating in Chen is different than what applicant has done in their invention; however, if applicant is arguing process limitation in an apparatus claim they need to show how that different process produces a different product, which applicant has not done so. Again applicant is arguing product process for claim, they are claiming how Chen is forming Polytetrafluoroethane is different than how applicant is forming Polytetrafluoroethane, also Chen discloses that in region 10 which is one of the plurality of pipe section or region 20, has Polytetrafluoroethane extends continuously between opposite ends (Column 4).

Allowable Subject Matter
Claims 21-24,27 are allowed.

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895